JUDGE BENNETT
delivered the opinion op the court.
Section 53 of article 2, chapter 39 of the General Statutes provides, that “no interest accruing after his death shall be allowed or paid on any claim against a decedent’s estate, unless the claim be verified and authenticated as required by law, and demanded of the executor, administrator or curator within one year after his appointment.”
E. L. Cockrill having died testate in Estill county, his will was admitted to probate by the county court ■of that county, and the appellee was qualified as executrix thereof on the 23 st day of November, 1876.
Curtis Jett, who was alive at the time of the appellee’s qualification as executor, and continued to live for several months 'thereafter, did not verify the note, which he held on the appellee’s testator, as required by law, nor did his executrix, after her qualification, demand the payment of said note, accompanied with the verification required by law, until the 12th of March, 1878, more than one year from the time of appellee’s qualification and appointment.
The statute supra is peremptory that no interest accruing after the death of a person, upon any claim against his estate, shall be allowed or paid, unless the claim shall be verified and authenticated as required *350by law, and payment thereof demanded of his executor, administrator or curator, within one year after the appointment of the executor, administrator or curator. But notwithstanding this provision of the statute, if the executor, administrator or curator is the only person who will be affected by allowing the prohibited interest, he may waive his right to the protection of the statute, by agreeing with the creditor of the estate to pay his debt in full, in consideration of his postponing the collection of his demand, so as to enable him, the representative, to pay the debt without sacrificing the estate by a forced sale. (Croninger, &c., v. Marthen, 83 Ky., 662.)
There is no contention in this case that appellant and appellee ever made any such agreement.
Appellee, after she qualified as executrix, and before the note was verified as required by law, paid five hundred dollars on it. If she knew the debt was just and could be verified as required by law, then she had the right to make the payment on it, and she certainly waived no right to have the claim verified, and the payment of the balance due thereon demanded within a year from the time of her qualification. ■
The distinction between this case and that of Croninger v. Marthen is plain. In that case the creditor postponed taking any steps toward collecting his debt or perfecting his right to collect interest on it, by the request of the executor, and his express promise that his debt should be paid in full. In view of these facts, together with the further fact that the executor was the only person to be affected by the payment of the interest, this court held that he waived his right to rely *351upon the statute. But in this case nothing of the kind occurred. The appellee simply, in advance of the verification of the debt and demand of its payment, paid five hundred dollars thereon. This was certainly not a waiver of her right under the statute to refuse to pay interest because the debt was not proved and payment thereof demanded within a year after her qualification.
The judgment of the lower court is affirmed.